Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 2/8/2021, the amendment/reconsideration has been considered.  Claims 1-6, 8-15, 17-20 and 23-24 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 102
Issue 1: The applicant argues with respect to independent claims such as claim 11 that Blaxland fails to teach the claimed “a prediction of at least two subsections of the content item to link to at least two of the plurality of comments based, at least in part, on details associated with the content items and the plurality of comments” because “an example of a prediction would be an estimate or a forecast.”
Examiner respectfully disagrees. 
First of all, as cited and explained in the rejection section, Blaxland discloses this claim limitation based on Examiner’s broadest reasonable interpretation.  
Secondly, Applicant’s argued terms such as “estimate” and “forecast” are not required by the claimed limitation.  The claimed limitation recites, “predict”, which is taught by the cited portions of the 
Finally, it is to be noted that the claimed limitation recites “associated with” without reciting a specific relationship, therefore can be reasonably interpreted as “related to”.
Issue 2: Applicant’s arguments regarding other claims are similar to the arguments above.  See Examiner’s response above.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-6, 8-15, 17-20 and 23-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 15578195 in view of Blaxland (US 2012/0311618).  
Claim 1 of the copending application discloses the claimed invention substantially except for scroll the presentation in the first section of the display device to a second one of the at least two predicted subsections of the content item in the first section of the display device; and based on a second of the at least two of the plurality of comments being linked to the second one of the at least  in view of Blaxand respectively.
This is a provisional obviousness-type double patenting rejection.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claims 1-6, 8-15 and 17-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Blaxland (US 2012/0311618).
As to claim 11, Blaxland discloses a computer-implemented method comprising:

receive information associated with a content item produced by a source system, the content item being accessible to other computing devices via a network ([0042]);
receive a plurality of comments associated with the content item, the plurality of comments produced by one or more of the other computing devices ([0042][0043], user comments);
based on receiving the information and the plurality of comments, predict at least two subsections of the content item to link to at least two of the plurality of comments based at least in part, on details associated with the content item and the plurality of comments ([0042]-[0043]; figure 7; [0073]-[0074]);
link the at least two of the plurality of the comments with one or more of the at least two predicted subsections (figure 7; [0074], “A series of comments may be tagged or otherwise denoted throughout the episode, and this tagging is illustrated using triangle markers 750 in FIG. 7....As the viewer reaches the point 760 at which a comment is left within the episode, shown as 00: 57 in FIG. 7, the comment 770, and/or comment tag, associated with that timestamp may appear”);
present a first one of the at least two predicted subsections of the content item in a first section of a display device and present a first one of the at least two of the plurality of comments in a second section of the of the display device, the first one of the at least two of the plurality of comments linked to the first one of the at least two predicted subsections of the content item (see citation above.  See Figure 7, first content subsection displayed in 730 and the corresponding first comment displayed in 750); and
based on receiving an instruction to scroll the content item (figure 7, the status bar 740 displays the scrolled position corresponding to current episode position during the playing; [0074],”A series of 
scroll the presentation in the first section of the display device to a second one of the at least two predicted subsections of the content item in the first section of the display device (see citation above, when the episode is scrolled to a subsection corresponding to a second comment); and
based on a second of the at least two of the plurality of comments being linked to the second one of the at least two predicted subsections of the content item, scroll the presentation in the second section of the display device to a second one of the at least two of the plurality of comments (see citation above, when the episode is scrolled to a subsection corresponding to a second comment, the second comment appears).
As to claim 1, see similar rejection to claim 11.
As to claim 18, see similar rejection to claim 11.
As to claim 8, Blaxland discloses the computer-implemented method of claim 1, further comprising:
receiving a request for the content item from another computing device (claim 14); and
 transmitting at least the information associated with the predicted at least two subsections of the content item to the computing device initiating the request for the content item (claim 14; figure 7).
As to claim 9, Blaxland discloses the computer-implemented method of claim 1, further comprising:
receiving a request for the content item from another computing device (claim 14; figure 8);

transmitting the information associated with the predicted at least two subsections of the content item to the computing device initiating the request for the content item (claim 14; figure 8).
As to claim 17, Blaxland discloses the computing device of claim 11, further comprising instructions for:
receiving a request for the content item from another computing device (see similar rejection to claim 9);
transmitting the requested content item (see citation in rejection to claim 9); and 
transmitting the information associated with the predicted at least two subsections of the content item to the computing device initiating the request for the content item (see similar rejection to claim 9).
As to claim 10, Blaxland discloses the computer-implemented method of claim 9, wherein the produced content item comprises a website including an article (See [0002] for produced content item to comprise a website, wherein a website’s including an article is implied. It is to be noted that lacking a requirement for a specific article, any item displayed on a website can be considered an article).
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.